DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Notes: The term “water structuring agent” has been defined in the instant specification, page 4 lines 25-29, to refer to a biopolymer materials that are capable of substantially increasing the viscosity of aqueous liquids. Examples of water structuring agents include thickeners and gelling agents. Native, non-gelatinized starch is not a water structuring agent, but a pregelatinised starch and maltodextrin are starch derived components that are water structuring agents.
The term “alkali metal cation” has been defined in the instant specification page 4 line 31 through page 5 line 2, to refer to part of a non-dissociated salt (e.g. NaCl or KCl), or it may be contained in dissolved, dissociated form.
The term “chloride anion” has been defined in the instant specification page 5 lines 4-6, to refer to part of a non-dissociated salt, or it may be contained in dissolved, dissociated form.
The term “paste” would be understood in view of the specification, page 5 lines 24-25 to be a semi-solid consistency, unlike a liquid.
Claims 12, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,338,561) in view of Bibette et al (FR 2793165 machine translation).
Campbell et al (Campbell) teaches a method for preparing spoonable emulsions which can be used in creams, dressings and mayonnaises (abstract). Campbell teaches that the method comprises: preparing a fluid composition comprising at least one gelling polysaccharide selected from the group including agar, alginate, gellan, pectin, and carrageenan; chemically or heat setting the fluid composition and applying shear to form a less rigid microgel; and mixing the microgel composition with a fat emulsion (column 3 lines 13-44, column 4 line 49 through column 5 line 3 and claim 1). As the set microgel of Campbell is formed by gelling and shearing a fluid composition comprising at least one gelling polysaccharide, wherein water is exemplified as the fluid, the microgel of Campbell encompasses a gelled aqueous phase as recited in claim 12. As the set microgel of Campbell is formed and then mixed with the fat emulsion, the gelled aqueous phase of Campbell is mixed with fat as recited in claim 12, wherein the composition is subject to shear before mixing as recited in claim 14. Campbell teaches that the emulsion comprises 0.1-15% polysaccharide by weight of the water selected from the group including agar, alginate, gellan, pectin, and carrageenan (claims 9 and 10), wherein the polysaccharides are gelling agents which are disclosed as water structuring agents (instant specification page 4 lines 25-29 and page 9 lines 1-5). Campbell teaches the emulsion comprises 1-60% fat (abstract and claim 1).
Regarding the process as preparing a concentrate as recited in claim 12, the claimed limitation is considered to be intended use of the product formed, wherein the claim requires the preparation of a product that is capable of use as a concentrate. As Campbell teaches of a composition with an overlapping compositional profile to that as claimed, the product of Campbell would be able to function in the same manner as instantly claimed. The position of the Office is further supported as Campbell teaches creams, dressings and mayonnaise; and as the Examiner takes official notice that creams, dressing, and mayonnaise were known to be used as ingredients in forming food products/dishes, and thus encompass concentrates as they were known to be diluted with other ingredients.
Regarding the fat as having a solid fat content at 20C of at least 2% as recited in claim 12, or at least 5% as recited in claim 20, as discussed above, Campbell teaches that the emulsion comprises 1-60% fat. Campbell does not teach a general disclosure of the fat for selection, however does exemplify the product as comprising hardened palm kernel oil and coconut oil (column 5 lines 31-34), both of which are disclosed as fats meeting the claimed properties (instant specification page 8 lines 6-10). Thus, the use of fat having a solid fat content at 20C of at least 2%, preferably at least 5% would have been obvious in view of the teachings of the prior art. To use the fat source as exemplified in producing the product of the prior art would have been particularly obvious and well within the purview of one of ordinary skill in the art, since the reference teaches of fat, and exemplifies said fat, but does not teach a grouping of sources for said fats. In other words, in practicing the invention of the prior art, it would have been encompassed or at least obvious to use the fat of the examples as the fat component generally disclosed therein.
Regarding the concentrate as comprising 8-50% water as recited in claim 12, Campbell teaches that the emulsion comprises 1-60% fat; 0.1-15% gelling agent by weight of the water phase; preferably 2-10% of a protein component when a dairy character is required; when necessary 0.05-1.5% emulsifiers; and 0.05-1.5% thickeners (column 3 line 60 through column 4 line 48). Although Campbell does not explicitly teach a range of water included in the composition, water would be present in the aqueous phase and said content can be calculated with the following formula:
1-60% fat + 2-10% protein + 0.05-1.5% emulsifiers + 0.05-1.5% thickeners + Water + Water (0.1-15% gelling agent by weight of the water) = 100% total composition.
The water content of the product calculated is about 1.7-88.1%, and thus a water content within the range of about 1.7-88.1% would have been encompassed or at least obvious over the teachings of the prior art. Wherein a prior art reference discloses an ingredient, but does not disclose a general range for said ingredient, to look at the total composition and calculate the range of said ingredient to use would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the fat and water as present in a weight/weight ratio of at least 2:3 as recited in claim 12, as discussed above, Campbell teaches of a composition comprising 1-60% fat, wherein the use of about 1.7-88.1% water would have been encompassed or at least obvious over the teachings of the prior art. Thus a weight ratio of fat to water of 2:3, such as 40% fat: 60% water, or greater, such as 50% fat: 50%water would have been encompassed, or at least obvious over the teachings of the prior art.
Regarding the concentrate as comprising 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 12, wherein said gelled aqueous phase contains 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 16, as discussed above Campbell teaches of setting the gelling agent chemically, such as by use of ions (column 4 lines 67-68). Campbell is silent to the composition as comprising 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 12, wherein said gelled aqueous phase contains 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 16.
Bibette et al (Bibette) teaches of oil and water emulsions comprising: 30-70% of an aqueous phase and thus 30-70% of a water phase and 30-70% oil phase; 0.1-5% thickeners including gums which are claimed and disclosed water structuring agents; and 0.1-20% solute which can improve the stability of the final emulsion through salting out, selected from the group including NaCl and KCI (abstract, page 1 paragraphs 1 and 16, page 2 paragraphs 1, 4, 6, 13 and 16, page 3 paragraphs 2 and 5 and claims 1, 6-9, 12 and 14). As Bibette teaches that the composition includes 0.1-20% solute selected from the group including NaCl and KCl (page 2 paragraph 13) and as it is disclosed that the alkali metal cation and chloride ion may be part of a non-dissociated salt, such as NaCl (page 4 line 31 through page 5 line 6), wherein the atomic mass of Na is 23, the atomic mass of Cl is 35.5, and the atomic mass of K is 39, the teachings of Bibette encompass the limitations of the alkali metal cation and chloride anion as claimed. For example (0.1g NaCl/100g total composition) * (100 gram total composition/30-70g water) * (23gNa/58.5g NaCl) * ({molNa/23G Na) = about 0.0057-1.14mol Na+. Similarly, the amounts of K+ and C- can be calculated to show overlapping ranges. It would have been obvious for the aqueous gel phase which included ions in the emulsion of Campbell to comprise an overlapping range of alkali metal cation selected from Na+, K+, and chloride anion in order to stabilize the emulsion in view of Bibette. To use a known ingredient for its known and intended function would have been obvious and well within the purview to one of ordinary skill in the art.
Further in regard to the Na+, K+, and chloride concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding the firmness of the concentrate as 20-2,000g as recited in claim 12, preferably 30-1,000g as recited in claim 21, wherein the concentrate has a consistency that allows it to be squeezed out of a pouch as recited in claim 18, can be extruded with a steady state force between 700 and 3,000g as recited in claim 19, and is a paste as recited in claim 22, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, as the prior art teaches of an overlapping composition to that as claimed and disclosed, including 1-60% of overlapping fats; about 1.7-88.1% water; 0.1-15% as water structuring agents; about 0.0057-1.14 mol per 100 g of water alkali metal cation Na +; and about 0.0057-1.14 mol per 100 g of water chloride anion, wherein the ratio of fat to water is at least 2:3, the product of the prior art would have the same properties as instantly claimed. The position of the Office is further supported as Campbell teaches the emulsions as spoonable, which therefore would at least suggest that the products would be able to deform/squeeze out/extrude under pressure. Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the concentration and ratio of ingredients claimed, the prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages” In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the optional components recited in claims 1 and 17, as the claim limitation recites limitations of the optional ingredient, said limitations are thus considered optional and therefore the claim is rejected herein. The claim does not positively recite the named components, but rather only limits ingredients which may be optionally present, and thus a composition which may or may not comprise said ingredients encompasses the claim limitations as recited.
In regard to claims 1 and 23, Campbell et al teaches the emulsion comprises 1-60% fat (column 3 line 60 through column 4 line 48).
In regard to claims 12 and 24, is noted that Campbell et al, in fact, does not requires an added emulsifier by teaching that the presence of emulsifiers is not always necessary (Col. 4 lines 25-27). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 5,338,561) in view of Bibette et al (FR 2793165 machine translation), further in view of Spitzer et al (US 2,944,906).
As discussed above, Campbell teaches a method for preparing spoonable emulsions which can be used in creams, dressings and mayonnaises (abstract). Campbell teaches that the method comprises: preparing an aqueous composition comprising at least one gelling polysaccharide selected from the group including alginate, gellan, and carrageenan; chemically or heat setting the aqueous composition and applying shear to form a less rigid microgel; and mixing the microgel composition with a fat emulsion. Campbell is silent to the gelled aqueous phase as comprising 0.2-10% cellulose fibers as recited in claim 15.
Regarding the gelled aqueous phase as comprising 0.2-10% cellulose fibers as recited in claim 15, Spitzer et al (Spitzer) teaches of forming a mayonnaise like product by gelling a solution comprising 0.25-3.0% stiff gum selected from the group including alginate and carrageenan; water; and 0-4% of a soft gum selected from selected from the group including cellulose components (column 1 lines 15-18, column 2 line 63 through column 3 line 60, column 4 lines 5-14 and 41-75, column 5 lines 1-16, and claim 5). Spitzer teaches that the use of the soft gum provides the final product with a smooth, oily feel and appearance that does not detract from the taste of the product (column 4 lines 67-72). It would have been obvious for the aqueous gel phase of the mayonnaise product of Campbell to comprise 0-4% cellulose fiber as a soft gum component to provide a smooth, oily feel and appearance that does not detract from the taste of the product in view of Spitzer. To use a known ingredient for its known and intended function would have been obvious and well within the purview to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Claim 12 has been amended and now includes the following limitations:
0.2-3 mol per 100 g of water of alkali metal cation selected from Na+, K+ and
combinations thereof;
0.2-3 mol chloride anion per 100 g of water;
wherein the alkali metal cation selected from Na+, K+ and combinations thereof
and the chloride anion together make up 2-3 mol per 100 g of water in the concentrate.
In response to Applicant’s arguments regarding the concentration of the alkali metal cation selected from Na+, K+ and combinations thereof and the chloride anion, it is noted that as discussed above Campbell teaches of setting the gelling agent chemically, such as by use of ions (column 4 lines 67-68). Campbell is silent to the composition as comprising 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 12, wherein said gelled aqueous phase contains 0.2-3 mol per 100g of water of alkali metal cation selected from Na+, K+, and combinations thereof and 0.2-3 mol chloride anion per 100 g of water as recited in claim 16.
Bibette et al (Bibette) teaches of oil and water emulsions comprising: 30-70% of an aqueous phase and thus 30-70% of a water phase and 30-70% oil phase; 0.1-5% thickeners including gums which are claimed and disclosed water structuring agents; and 0.1-20% solute which can improve the stability of the final emulsion through salting out, selected from the group including NaCl and KCI (abstract, page 1 paragraphs 1 and 16, page 2 paragraphs 1, 4, 6, 13 and 16, page 3 paragraphs 2 and 5 and claims 1, 6-9, 12 and 14). As Bibette teaches that the composition includes 0.1-20% solute selected from the group including NaCl and KCl (page 2 paragraph 13) and as it is disclosed that the alkali metal cation and chloride ion may be part of a non-dissociated salt, such as NaCl (page 4 line 31 through page 5 line 6), wherein the atomic mass of Na is 23, the atomic mass of Cl is 35.5, and the atomic mass of K is 39, the teachings of Bibette encompass the limitations of the alkali metal cation and chloride anion as claimed. For example (0.1g NaCl/100g total composition) * (100 gram total composition/30-70g water) * (23gNa/58.5g NaCl) * ({molNa/23G Na) = about 0.0057-1.14mol Na+. Similarly, the amounts of K+ and C- can be calculated to show overlapping ranges. It would have been obvious for the aqueous gel phase which included ions in the emulsion of Campbell to comprise an overlapping range of alkali metal cation selected from Na+, K+, and chloride anion in order to stabilize the emulsion in view of Bibette. To use a known ingredient for its known and intended function would have been obvious and well within the purview to one of ordinary skill in the art.
It is further noted that one of ordinary skill in the art would have been motivated to vary the amount of salt based on the desired functional stability and organoleptic properties of the final product. The particular amount of salt is seen to have been a result effective variable. 
Further in regard to the Na+, K+, and chloride concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In response to Applicant’s arguments regarding the composition being a concentrate it is noted that the claimed limitation is considered to be intended use of the product formed, wherein the claim requires the preparation of a product that is capable of use as a concentrate. As Campbell teaches of a composition with an overlapping compositional profile to that as claimed, the product of Campbell would be able to function in the same manner as instantly claimed. The position of the Office is further supported as Campbell teaches creams, dressings and mayonnaise; and as the Examiner takes official notice that creams, dressing, and mayonnaise were known to be used as ingredients in forming food products/dishes, and thus encompass concentrates as they were known to be diluted with other ingredients.
Applicants have previously submitted a Declaration under 37 C.F.R. § 1.132 of Marc Lemmers. Applicants present the following arguments regarding the Lemmers’ Declaration:
As explained in the Lemmers Declaration, it was generally thought as well as taught in the prior art cited that in order to make emulsions microbiologically safe and physically stable, you lower the pH and use an emulsifier. (Lemmers Decl., paras. 5-6). Additionally, adding high concentrations of ions (through salts) leads to a less stable emulsion. (Lemmers Decl., para. 7).
However, it was surprisingly found that using the process of claim 12, a physically stable and microbiologically safe emulsion could be formed without added emulsifiers, with high ion concentrations and without an acidic taste from a low pH. (Lemmers Decl., paras. 10-12).

In response to Declarant’s arguments regarding the pH of the composition and the presence of emulsifier, it is noted that none of the prior art references are relied upon as a teaching of pH adjustment in combination with emulsifier. As stated above, Bibette et al is not relied upon as a teaching of an emulsifier: Bibette et al is relied upon as a teaching of oil and water emulsions comprising: 30-70% of an aqueous phase and thus 30-70% of a water phase and 30-70% oil phase; 0.1-5% thickeners including gums which are claimed and disclosed water structuring agents; and 0.1-20% solute which can improve the stability of the final emulsion through salting out, selected from the group including NaCl and KCI. It is further noted that Bibette et al is not the closest prior art of record. Campbell et al, in fact, does not requires an added emulsifier by teaching that the presence of emulsifiers is not always necessary (Col. 4 lines 25-27).
In response to Declarant’s arguments regarding the concentration of solute, it is noted that Bibette et al teaches 0.1-20% solute. This range includes all the points that are between 0.1 and 20, including points that are infinitely close to 0.1.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791